UNDER SEAL

 

EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

 

CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

— =

IN THE UNITED STATES DISTRICT COURT FOR | | | IL [E

UNITED STATES OF AMERICA
Case No. 1:20-MJ-110

v.
FILED UNDER SEAL
MARTIN NIEVES HUIZAR,

Defendant.

Ne” Name” ee” Ne Ne ee ee” ee”

 

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Raymond Abruzzese, a Special Agent with Homeland Security Investigations being
duly sworn, depose and state as follows:

INTRODUCTION & AGENT BACKGROUND

Ty I am a Special Agent with the U.S. Department of Homeland Security (“DHS”),
Homeland Security Investigations (“HSI”), and have been employed by HSI since 2003. I am
currently assigned to the Office of HSI, Washington, D.C. (“HSI DC”), and have investigated
crimes relating to child exploitation on the Internet since approximately October 2016. As part of
my current duties as an HSI agent, I investigate criminal violations relating to child exploitation
and child pornography, including violations pertaining to the illegal distribution, receipt,
transportation, possession, and access with intent to view child pornography, in violation of 18
U.S.C. §§ 2252(a) and 2252A(a). I have received training in the area of child pornography and
child exploitation and have had the opportunity to observe and review numerous examples of child
pornography, as defined in 18 U.S.C. § 2256(8), including computer media. Due to my training,

I can identify child pornography when I see it.

 
2. This affidavit is made in support of a criminal complaint and arrest warrant
charging MARTIN NIEVES HUIZAR (“HUIZAR”) with a violation of 18 U.S.C. § wee
and (b)(1) (transportation of child pornography). For the reasons set forth below, I submit that
probable cause exists to believe that, on January 4, 2020, HUIZAR knowingly transported child

pornography on his computer devices in foreign commerce from Frankfurt, Germany to Dulles,

 

Virginia. Dulles, Virginia is within the Eastern District of Virginia.

3. The facts set forth in this affidavit are based upon my personal observations, my
training and experience, and information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the
requested complaint and arrest warrant and does not purport to set forth all of my knowledge of 4
investigation into this matter. Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance and in part only. |

STATUTORY AUTHORITY AND DEFINITIONS

4. Title 18, United States Code, Section 2252A(a)(1) and (b)(1) prohibits the |

knowing mailing, or transporting or shipping using any means or facility of interstate or foreign !

commerce or in or affecting interstate or foreign commerce by any means, including by

 

computer, any child pornography as defined in 18 U.S.C. 2256(8), or attempting or conspiring to
do so.

5. Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2) prohibits the
knowing possession or access with intent to view of one or more books, magazines, periodicals,
films, or other materials which contain any visual depictions of minors engaged in sexually
explicit conduct that have been transported using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce or that were produced using

2
materials that had traveled in interstate or foreign commerce, by any means, including by
computer.

6. The term “minor,” as defined in 18 U.S.C. § 2256(1), means any person under th
age of 18 years.

7. The term “sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2)(A)GV),
means actual or simulated: (a) sexual intercourse, including genital-genital, oral-genital, anal
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals or pubic
area of any person.

8. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means which is
capable of conversion into a visual image, and data that is capable of conversion into a visual
image that has been transmitted by any means, whether or not stored in a permanent format.

SUMMARY OF PROBABLE CAUSE
J. Background on the Investigation

9. On or about January 4, 2020, HSI Special Agent Brunner and I responded to the
Dulles International Airport (IAD) located in Dulles, Virginia at the request of U.S. Custom and |
Border Protection (CBP) Officers. CBP advised HSI Special Agents Brunner and I that they
had encountered a United States Citizen, named Martin Nieves HUIZAR during HUIZAR’s
United States Border Inspection. HUIZAR was traveling from Frankfurt, Germany to IAD on
United Airlines’ Flight 988. Upon arrival in the CBP inspection area HUIZAR was referred to
their secondary Inspection area based up the suspicion that HUIZAR had a connection to child

exploitation material.
10. I spoke with CBP Officer Barone. Officer Barone advised that at approximately
1530 hours, he conducted an exam of HUIZAR’s luggage/bags. At this time, Officer Barone
located three (3) electronic devices located within HUIZAR’s luggage/bags. These items
consisted of one (1) Samsung Computer Tablet, one (1) Apple iPhone 7 and one (1) Samsung
Galaxy smart phone. CBP Officer Barone advised that HUIZAR identified the three listed
electronic devices as belonging to him. HUIZAR stated to CBP Officer Barone that he packed
his own bags, nobody gave him anything to bring into the United States, and he wasn’t carrying
anything for anyone else.

11. CBP Officer Barone stated HUIZAR’s Samsung Computer tablet was searched
under CBP’s border search authority for contraband by conducting a simple non-intrusive search
of the device. CBP Officer Barone stated during this search images were located on HUIZAR’s |
Samsung tablet that were suspected to be child pornography. CBP Officer Barone stated after

making this discovery CBP decided to contact HSI to conduct a further investigation. |

19. After arrival at IAD, I conducted a brief review of some of the images contained |
on HUIZAR’s Samsung computer tablet in order to verify that the CBP Officers had correctly
identified probable images of child pornography. I identified images on this device that I know
through my training and experience are child pornography. An example of an image that I
viewed on HUIZAR’s Samsung computer tablet is described as:

a. A prepubescent female naked from the waist down sitting on the ground with her
legs spread open. The image was taken in a manner that the emphasis is on the prepubescent
female’s vagina.

20. | Special Agent Brunner and I conducted an interview with HUIZAR. The

interview transpired in an interview room located within the CBP secondary inspection area.

4
After asking HUIZAR a few biographical and travel related questions, I read HUIZAR his
Miranda rights. I asked HUIZAR if he understood his rights and if he would answer questions.
HUIZAR responded that he understood his rights and that he was willing to answer questions.

21. | HUIZAR stated the three (3) devices that CBP had located in his luggage/bags

 

were his and that he was the only one who uses them. HUIZAR provided passwords/codes for
the devices. HUIZAR admitted that there were images/videos that depicted child pornography
on his Samsung tablet. HUIZAR admitted that he downloaded child pornography files from the
Internet using the Samsung Galaxy Smartphone that CBP had detained and that he transfers

some of these files over to the Samsung computer tablet that was being detained by CBP. One

|
website that HUIZAR specifically named as a source he uses to obtain child pornography was a :

computer site that is known to law enforcement as a site that is frequented by those interested in |
child pornography.

22. | HUIZAR stated he was aware that he possessed child pornography on the
electronic devices that were being detained by CBP both at the time when he departed the United
States and when he returned to and entered the United States.

23. | HUIZAR stated he has recently chatted on-line with an individual who he
believed was a minor. HUIZAR stated he had an Instagram account and that he has been
corresponding with a female in North Carolina who he believed was under the age of 18 years.
HUIZAR stated his conversation with this female was not directly sexual in nature, but it did
contain language that he interpreted as containing sexual innuendos. HUIZAR stated he used the|
Instagram username: URNOWOWND.

24. I asked HUIZAR whether he has used any other electronic devices to obtain child |

pornography from the Internet. HUIZAR stated he owned two laptops and that these laptops
5
were located at his apartment in Arlington, Virginia. HUIZAR stated he has used both his
laptops to download and view child pornography.

25. | HUIZAR provide his written consent for HSI Special Agents to enter his
apartment in Arlington, Virginia for the purpose of obtaining and searching the two laptop
computers that HUIZAR referenced during the above-described interview. Prior to HUIZAR
providing this consent I explained to HUIZAR that he did not have to provide his consent and it
was voluntary. :

26. On January 4, 2020, at approximately 10:00 p.m., HSI Special Agents Schneider,
Honiker and Del Vacchio entered HUIZAR’s apartment in Arlington, Virginia. At this time the
HSI Special Agents seized the two (2) laptops referenced in the above described interview. The
HSI Special Agents advised me that when looking for the two laptops, they observed in plain
view a Samsung smartphone laying on the top of HUIZAR’s bed. I spoke to HUIZAR and
advised him that there was another Samsung smartphone that was found in his apartment.
HUIZAR stated he was aware of that, but that he was only using this device as an alarm clock.
HUIZAR provided his consent for HSI to remove and search this item.

II. Forensic Examination of HUIZAR’s Devices

27. On January 10, 2020, the Honorable Magistrate Judge Theresa Buchanan issued a
search warrant in the Eastern District of Virginia for devices that had been seized from HUIZAR.
as stated in this affidavit. These devices included:

a. One Samsung Computer Tablet (seized at IAD)
' b. One Samsung Galaxy $10 Smartphone (seized at IAD)

c. One Black HP Laptop (taken from apartment with consent)

d. One Silver HP Laptop (taken from apartment with consent)
6
28. ‘In or about January 2020, I reviewed electronic files that were forensically
extracted from HUIZAR’s Samsung Galaxy S10 smartphone. As stated previously in this
affidavit this device was seized from HUIZAR at IAD shortly after arriving from Frankfurt,
Germany. The Samsung Galaxy $10 smartphone was forensically processed by HSI Computer
Forensic Analyst Leveille. During this review I observed files that I identified as being
suspected child pornography. Some examples of these files are listed below:

a. 5AEDID8.mp4: This file is described as a video that depicts a minor who
appears to be positioned in front of a computer web camera. The minor female
removes her clothing and masturbates. This video was located within the file path |
Backup FS/shared/1/vid/SAED1D8.mp4.
b. Bely & Lily — Bed Play.mp4:
This file is described as a video that depicts a prepubescent female and a minor
female on a bed completely naked. During the video the prepubescent female and
minor female are posed in sexually explicit manners and conduct sexual acts on
each other such as the prepubescent female touching the minor female’s vagina.
The file path for this video is Backup FS/shared/1/video/Bely & Lily — Bed
Play.mp4.
c. FF81BAD.mp4:
This file is described as a video that depicts a prepubescent female that is sitting
completely naked on a bed. The prepubescent female masturbates during this |
video. The video is taken in a way that it appears the prepubescent female was in
front of a computer web camera. The file path for this video is Backup

FS/shared/1/vid/FF81BAD.mp4.
7
d. ARK I 009/063 jpe:

29.

This file is described as an image that depicts two minor females completely
naked on a bed. One of the minor females is using a device associated with
sadism and masochism to bind the other minor female’s legs. The watermark
wow can be seen in the bottom right corner of the image. The |

file path for this image is Backup FS/shared/0/Download/ An KE pg.

In or about January 2020, I reviewed electronic files that were forensically

extracted from HUIZAR’s Samsung computer tablet. As stated previously in this affidavit this

device was seized from HUIZAR at IAD shortly after arriving from Frankfurt, Germany. The

files that I reviewed were forensically extracted by HS] Computer Forensic Analyst Leveille.

During this review I observed files that I identified as being suspected child pornography.

Examples of files that I determined depicted suspected child pornography are described below:

a.

12bd13efc77f7ec3ace899 1 d9caffb9c3e233a07c043b30a2dc0006c0fe745e8 jpg:
This file is described as an image that depicts a prepubescent female and an adult
male. The adult male is penetrating the prepubescent female vaginally with his
erect penis. The file path for this image is:
userdata(ExtX)/Root/data/com.google.android.apps.photos/cache/glide_cache/12b
d13efc77f7ec3ace899 1 d9caffb9c3e233a07c043b30a2dc0006c0fe745e8.
14d2a6d2036f7ec80ccacc430a094d40600b 1 9bdcf8 1 4a6d5b40b3a445a4 £369. jpg:
This file is described as an image that depicts an infant/toddler female that is
being anally penetrated by an adult male. The infant/toddler is further depicted
with a white substance consistent with semen on her chest. The file path for this

image is userdata
(ExtX)/Root/data/com.google.android.apps.photos/cache/glide_cache/14d2a6d20
36f7ec80ccacc430a094d40600b1 9bdcf8 1 4a6d5b40b3a445a4f369
-2276646976635667586.0.jpz:
_ This file is described as an image that depicts an infant/toddler and an adult male.
The adult male is depicted ejaculating on the infant/toddler’s vagina. The file
path for this image is userdata
(ExtX)/Root/data/com.sec.android.gallery3d/cache/large/-
2276646976635667586.0
€590205 1 0f170620525c4d12f4b3fb7e8a5 7ee0b00dc80659ba7b0feef7 10782
This file is described as an image that depicts a prepubescent female naked from
the waist down and her legs spread open to expose her vagina. The image is
taken in a manner that the prepubescent female’s vagina is the focus of the image.
The file path for this image is: userdata
(ExtX)/Root/data/com.google.android.apps.photos/cache/glide_cache/e5902051 of
170620525c4d12f4b3fb7e8a5 7ee0b00dc80659ba7 bOfeef7 10782
. 09d4d63d08e961 13635978023 1e00ad0.0
This file is described as an image file that depicts a prepubescent female that is
completely naked. The prepubescent female is pressing her vagina into the corner
of a table. The image is focused on the prepubescent female’s breasts and vagina.
The file path for this image is: userdata
(ExtX)/Root/media/0/Android/data/com.samsung.android.video/.cache/09d4d63d |

08e961 13b35978023 1e00ad0.0
30. In or about February 2020, I reviewed electronic files that were forensically
extracted from HUIZAR’s Black HP Laptop computer. As stated previously in this affidavit this
device was seized from HUIZAR’s apartment in Arlington, VA. The files that I reviewed were
forensically extracted by HSI Computer Forensic Agent Del Vacchio. During this review, I
observed files that I identified as being suspected child pornography. Examples of the files that I
determined depicted suspected child pornography are described below:

a. An image file that was located in unallocated space, meaning that
HUIZAR had deleted it, but the image was still contained on the computer’s hard drive. This
image appears to be identical to the image described in paragraph 29(b) of this affidavit. This
file is described as an image that depicts an infant/toddler female that is being anally penetrated
by an adult male. The infant/toddler is further depicted with a white substance consistent with
semen on her chest).

b. An image file that was located in unallocated space, meaning that
HUIZAR had deleted it, but the image was still contained on the computer’s hard drive. This
image appears to be identical to the image described in paragraph 29(d) of this affidavit. This
file is described as an image that depicts a prepubescent female naked from the waist down and
her legs spread open to expose her vagina. The image is taken in a manner that the prepubescent
female’s vagina is the focus of the image.

III. Huizar’s Instagram Contact with V-1

31. As stated in Paragraph 23 of this affidavit, HUIZAR stated during the January 4,
2020 interview with Agent Brunner and I that he had been chatting with a female on Instagram
that he believed was under the age of 18 years. HUIZAR described this chat correspondence as _

containing sexual innuendoes. On January 24, 2020, the Honorable Magistrate Judge Theresa

10
Buchanan issued a search warrant in the Eastern District of Virginia for data stored on servers
owned or operated by Facebook, Inc. This search warrant requested data to include chat content

for the Instagram accounts: urnowowned and P| HSI has positively identified the
user of the Instagram account I «s a 15 year old female (V-1) in North Carolina. In

or about February 2020, I reviewed data received from Facebook, Inc pursuant to the Search
Warrant described in this paragraph. A small sample of the Instagram chat correspondence

between HUIZAR and V-1 are listed below:

12/25/2019: V-1: also, I might have to stop talking to you for a day...my mom saw what
you said on accident and she’s really over protective.

12/25/2019: HUIZAR: Oh, no

12/25/2019: V-1: but once I say goodnight don’t text me until ] text you in the morning
just in case she tries to go thru my phone.

12/25/2019: HUIZAR: Make sure you delete our thread.

12/25/2019: HUIZAR: I’m gonna have to get you a phone that they cant snoop on
lol....for my baby girl

12/25/2019: HUIZAR: Lol sorry I’m so old don’t judge me...you are a very sexy young
lady.

12/25/2019: HUIZAR: Just showered, wby (wby means what about you)

12/25/2019: V-1: same

12/25/2019: HUIZAR: And you didn’t invite me?

12/25/2019: HUIZAR: I'd like to visit you but I also dont want to get you in trouble.

12/25/2019: V-1: you wont!

11
12/25/2019: HUIZAR: Says the girl who got caught within a few hours of talking to me
hahaha

12/25/2019: HUIZAR: ...... I was just playing baby girl I just dont want my girl to be
grounded because of me

12/26/2019: HUIZAR: I'm debating if I wanna fly and rent a car or just drive and then get
a hotel.

12/26/2019: V-1: and depending on what you drive it’s cheaper to drive and get a hotel
12/26/2019: HUIZAR: I drive a truck. It’ll be cheaper, but that’s not an issue babe
12/26/2019: V-1: what’s the issue?

12/26/2019: HUIZAR: It’s quicker to fly...... well depending on where you live.
12/26/2019: V-1: I live outside of [ME North Carolina.

12/26/2019: HUIZAR: I'll have to look tomorrow at flights....... How often do you invite
old men to come see you lol

12/26/2019: HUIZAR: ......... Mmmm tell me more my little slut

12/27/2019: HUIZAR: I'd give you the best cuddles

12/27/2019: V-1: ineed em....come and get them

12/27/2019: HUIZAR: I’m gonna.....probably next month

12/27/2019: V-1: because i’ll have to sneak out at night

12/28/2019: V-1: i’m gonna hang out with a friend, but idk what we'll be doing
12/28/2019: HUIZAR: Would you suck his cock, for me?

12/28/2019: V-1: I don’t know if I'm going out, i feel like shit and i hate life so yeah
01/03/2020: HUIZAR: really want to do unimaginable things to you.....I might be able to

come down next weekend.

12
01/03/2020: V-1: i’m tryna go to my grandparents next weekend.

01/03/2020: V-1: ...yeah, I’m sorry

01/03/2020: HUIZAR: Dont be sorry love, they're your family. I'm just a random dude
wanting cuddles. As long as you wiggle that nice booty against me I'll be whatever you

want me to be

CONCLUSION

32. For the reasons stated, I respectfully submit that there is probable cause to believe
that, on or about January 4, 2020, in the Eastern District of Virginia, MARTIN NIEVES
HUIZAR knowingly transported child pornography in foreign commerce, in violation of 18
U.S.C. § 2252A(a)(1) and (b)(1). Therefore, I respectfully request that a criminal complaint and

arrest warrant be issued for HUIZAR.

Respectfully submitted,

Ae 4

Raymond Abruzzese —
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me
on this May of March, 2020.

/s/ <SGO

John F Anderson
UNG. Sohiv B! Aide go!’
United States Magistrate Judge

 

13
